EXHIBIT 16.1 Anderson Bradshaw PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, UT 84107 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 November 29, 2012 Dear Sir/Madam: We have read the statements included in the Form 8-K dated December 3, 2012 ofREO Plus, Inc.to be filed with the Securities and Exchange Commission on or about December 3, 2012,and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Anderson Bradshaw PLLC Anderson Bradshaw PLLC Salt Lake City, UT 84107
